Electronically Filed
                                                      Supreme Court
                                                      SCWC-XX-XXXXXXX
                                                      26-FEB-2019
                                                      09:35 AM
                          SCWC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAII


      IN THE MATTER OF THE APPLICATION OF JOHN FRANCIS BOWLER
     and AUGUST AHRENS LIMITED, GUARDIAN TRUST COMPANY LIMITED,
      ELIZABETH K. BOOTH AND OTHERS AND MAGOON ESTATE LIMITED
  to register and confirm title to land situate at Kalia, Waikiki,
           City and County of Honolulu, State of Hawaii,
           HISAKO KOIWA, Petitioner/Petitioner-Appellant,

                                vs.

        CHRISTIANA TRUST, A DIVISION OF WILMINGTON SAVINGS
       FUND SOCIETY, FSB, not in its individual capacity but
      as trustee of ARLP TRUST 3, a Delaware statutory trust,
                  Respondent/Respondent-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CASE NO. 1 L.D. 15-1-3762)
                   (APP. NOS. 537, 570, 830, 1293)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Petitioner-Appellant Hisako Koiwa’s
 Application for Writ of Certiorari, filed on January 8, 2019, is
 hereby rejected.
           DATED: Honolulu, Hawaii, February 26, 2019.

                                  /s/ Mark E. Recktenwald
                                  /s/ Paula A. Nakayama
                                  /s/ Sabrina S. McKenna
                                  /s/ Richard W. Pollack
                                  /s/ Michael D. Wilson